DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  
Regarding claim 8, the limitation “any one or the one or more BTPs” should be replaced with ---any one of the one or more BTPs---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the limitation “the TXOP” lacks antecedent basis because it is unclear which TXOP is being referred to. Claim 18 recites two instances of TXOPs: a TXOP restricted from extending beyond any of the BTPs; and a TXOP being obtained for transmission to a non-AP STA. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-11, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Attar et al. (US 2016/0037553).
Attar discloses or suggests:
regarding claims 1 and 11, an apparatus and a non-transitory computer-readable storage medium that stores instructions for execution by processing circuitry of a non-access point (AP) station (STA), the apparatus and the medium comprising: 
processing circuitry; and memory (see at least Fig. 8 and paragraphs 82-88, processor 820 and memory 830), wherein the processing circuitry is configured by the instructions to:
decode a beacon frame received from an AP STA, the beacon frame indicating one or more boundary time points (BTPs) within a beacon interval (BI) (see at least Fig. 2 and paragraphs 43-45, each of the stations STA1-STA4 receives and decodes a grant message included in a beacon frame from an AP, where the grant message indicates a TXOP for each of the stations STA1-STA4 within a beacon interval as shown in Fig. 2, where each TXOP is bounded by a start time point and an end time point as shown in Fig. 2);
obtain a transmission opportunity (TXOP) for a transmission to the AP STA, the TXOP bounded by the one or more BTPs (see at least Fig. 2 and paragraphs 43-45, each of the stations STA1-STA4 receives and decodes a grant message included in a beacon frame from an AP, where the grant message indicates a TXOP for each of the stations STA1-STA4 within a beacon interval as shown in Fig. 2, where each TXOP is bounded by a start time point and an end time point as shown in Fig. 2); and
encode a PPDU for transmission to the AP STA during the TXOP (see at least paragraph 46, each STA may begin transmitting data at its corresponding start time and may transmit for as long as its respective TXOP duration);
regarding claim 8, the TXOP is to either end prior to any one of the one or more BTPs or start after any one of the one or more BTPs (see at least Fig. 2 and paragraphs 43-45, TXOP1 ends prior to t2, t3, t4, and/or t5);
regarding claim 9, the AP STA and non-AP STA are part of a BSS, and wherein any TXOPs within a BSS channel are bounded by the one or more BTPs (see at least paragraphs 3 and 41, BSS); and
regarding claim 10, the processing circuitry comprises a baseband processor (see at least paragraphs 82-88).
Attar further discloses or suggests, regarding claim 18, an apparatus of an access point (AP) station (STA), the apparatus comprising:
processing circuitry; and memory (see at least Fig. 7 and paragraphs 75-81, , wherein the processing circuitry is configured to:
encode a beacon frame for transmission within a beacon interval (BI), the beacon frame indicating one or more boundary time points (BTPs), wherein non-AP STAs associated with the AP STA are restricted from obtaining transmission opportunity (TXOP) extending beyond any of the BTPs (see at least Fig. 2 and paragraphs 43-45, an access point (AP) broadcasts a grant message included in a beacon frame for transmission within a beacon interval, where the grant message indicates a TXOP for each of the stations STA1-STA4 within a beacon interval as shown in Fig. 2, where each TXOP is bounded by a start time point and an end time point as shown in Fig. 2);
obtain a transmission opportunity (TXOP) for a transmission to a non-AP STA (see at least paragraphs 67 and 73, the AP may assume control of the wireless medium and may take control of the wireless medium so that it can transmit downlink data to one or more of the stations STA1-STA4); and
encode a PPDU for transmission to the non-AP STA during the TXOP (see at least paragraphs 67 and 73, the AP may assume control of the wireless medium and may take control of the wireless medium so that it can transmit downlink data to one or more of the stations STA1-STA4); and
regarding claim 19, the TXOP is not bounded by the one or more BTPs (see at least Fig. 6, and paragraphs 67 and 73, the TXOP for downlink data transmission is not bounded by the time points t1-t12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 12, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Attar et al. (US 2016/0037553) in view of Chen et al. (US 2021/0068094).
Regarding claims 2, 12, and 20, Attar discloses or suggests all of the claimed subject matter of the invention except either starting or resuming any backoff for channel access after any one or more of the BTPs in accordance with an enhanced distributed channel access (EDCA) channel access procedure.
Chen, from the same or similar fields of endeavor, discloses or suggests either starting or resuming any backoff for channel access after any one or more of the BTPs in accordance with an enhanced distributed channel access (EDCA) channel access procedure (see at least paragraphs 90-103, either starting or resuming a backoff for channel access after CFP in accordance with EDCA channel access procedure).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Chen in to the invention of Attar in order to allow high priority data traffic to experience less delay (see at least paragraph 92 of Chen).
Regarding claims 3 and 13, Attar discloses or suggests all of the claimed subject matter of the invention except either starting or resuming any backoff for channel access after any one or more of the BTPs for time-sensitive traffic (TST) using a higher access category to access the medium.
Chen, from the same or similar fields of endeavor, discloses or suggests either starting or resuming any backoff for channel access after any one or more of the BTPs for time-sensitive traffic (TST) using a higher access category to access the medium (see at least paragraphs 90-103, either starting or resuming a backoff for channel access after CFP in accordance with EDCA channel access procedure, which provides high-priority data with a higher probability than low-priority data to be transmitted, where high-priority data corresponds to time-sensitive traffic).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Chen in to the invention of Attar in order to allow high priority data traffic to experience less delay (see at least paragraph 92 of Chen).

Allowable Subject Matter
Claims 4-7 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chu et al. (US 2016/0381704) discloses target wake time (TWT) scheduling, where an EDCA backoff procedure is stopped in order initiate TWT backoff (see at least paragraphs 28-32).
Huang et al. (US 2021/0127307) discloses basic service set (BSS) configuration in a multiple access point network, where a multi-AP controller determines a TXOP duration limit that satisfies QoS parameters for current traffic pattern for first and second BSSs (see at least paragraphs 78-88).
Lu et al. (USPN 11,516,841) discloses enhanced high-throughput (EHT) multi-link channel access including an EDCA backoff procedure (see at least column line 11 line 50 – column 12 line 65). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        12/02/2022